Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: Defendant appeals from a judgment entered upon conviction after a nonjury trial of criminal possession of stolen property in the second degree and grand larceny in the third degree. The grand larceny conviction must be vacated because the evidence was legally insufficient to establish defendant’s theft of the vehicle. The People’s proof was insufficient to show that defendant stole the car or that the value of the alleged stolen property attached to and within the vehicle was valued in excess of $1,500 (People v Robinson, 60 NY2d 982). We have considered defendant’s remaining claims and find each one lacking in merit. (Appeal from judgment of Monroe County Court, Egan, J. — criminal *943possession of stolen property, second degree; grand larceny, third degree.) Present — Dillon, P. J., Green, Pine, Balio and Lawton, JJ.